Case: 10-50275 Document: 00511382264 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-50275
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE GUADALUPE ESCARENO HERNANDEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-3374-1



Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Guadalupe Escareno Hernandez (Escareno Hernandez) pleaded guilty
to attempted unlawful reentry by an alien (count one) and to using an altered
permanent resident alien card to reenter the United States fraudulently (count
two). See 8 U.S.C. § 1326; 18 U.S.C. § 1546. The district court sentenced him
to a 30-month prison term on each count, to be served concurrently.                       The
sentences were within the guidelines range of 30 to 37 months of imprisonment.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50275 Document: 00511382264 Page: 2 Date Filed: 02/15/2011

                                  No. 10-50275

      Escareno Hernandez appeals, contending that the lack of a fast-track
disposition program in the Western District of Texas results in an unwarranted
disparity between his sentence and the sentences of those convicted in districts
having such programs and that the disparity makes his sentences unreasonable.
As he concedes, his argument is foreclosed by our decision in United States v.
Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), and he raises it only to
preserve it for further review. Accordingly, the judgment of the district court is
AFFIRMED.




                                        2